Citation Nr: 1041248	
Decision Date: 11/02/10    Archive Date: 11/12/10

DOCKET NO.  03-02 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for residuals of bilateral 
upper leg injuries.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

J. Connolly, Counsel





INTRODUCTION

The Veteran had active military service from September 1971 to 
September 1973.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, 
Texas.

In March 2005, the Board remanded the Veteran's case to the RO 
for additional development.  

Thereafter, in a December 2008 rating action, the RO granted 
service connection for posttraumatic stress disorder (awarded a 
100 percent disability evaluation) and residuals of a stab wound 
to the left forearm.  In a June 2009 decision, the Board denied 
the Veteran's claim for service connection for shin splints.  At 
that time, the Board remanded his claim for service connection 
for residuals of bilateral upper leg injuries.  

In March 2010, the Board again remanded this matter.  The case is 
now ready for appellate review.  


FINDING OF FACT

A disability of the thighs is not attributable to service.  


CONCLUSION OF LAW

A disability of the thighs was not incurred or aggravated in 
active service.  38 U.S.C.A. §§ 1101, 1110 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, VA has met all statutory and 
regulatory notice and duty to assist provisions.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326. 

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the Veteran and his or her 
representative, if any, of any information, and any medical or 
lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the 
Veteran of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the Veteran is expected to provide. 38 
C.F.R. § 3.159(b).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ). Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court 
of Appeals for Veterans Claims (Court) held that, upon receipt of 
an application for a service-connection claim, 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the Veteran with notice of what information and evidence 
not previously provided, if any, will assist in substantiating, 
or is necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish service 
connection and that a disability rating and an effective date for 
the award of benefits will be assigned if service connection is 
awarded.

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of the 
claim, and is not prejudiced by any technical notice deficiency 
along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  RO letters dated in May 2002, May 2005, June 2007, and 
March 2010 informed the Veteran of all three elements required by 
38 C.F.R. § 3.159(b), as stated above.  The Veteran was also 
informed that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded, in compliance with Dingess.  

Although some of the notices did not precede the initial 
adjudication of the Veteran's claim, the later notices were 
followed by a subsequent readjudication, in this case a 
supplemental statement of the case issued in August 2010, thereby 
curing the defective notice error.  See Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as an 
SOC or SSOC, is sufficient to cure a timing defect).

Regarding the duty to assist, VA also fulfilled its duty to 
obtain all relevant evidence with respect to the issue on appeal.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran's service 
treatment records, VA medical treatment records, Social Security 
Administration records, and identified private medical records 
have been obtained, to the extent available.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  There is no indication in the record 
that any additional evidence, relevant to the issue decided 
herein, is available and not part of the claims file.  The 
Veteran was also afforded VA examinations.  38 C.F.R. 
§ 3.159(c)(4).   The recent June 2010 examination report is 
adequate as the claims file was reviewed, the examiner reviewed 
the pertinent history, examined the Veteran provided findings in 
sufficient detail, and provided rationale.  See Stefl v. 
Nicholson, 21 Vet. App. 120, 124 (2007).  The records satisfy 
38 C.F.R. § 3.326.  

In summary, the Board finds that "it is difficult to discern 
what additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to substantiate 
his claim."  See Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc) (observing that "the VCAA is a reason to remand 
many, many claims, but it is not an excuse to remand all 
claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing 
circumstances as to when a remand would not result in any 
significant benefit to the Veteran).




Service Connection

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  

Further, VA regulation provides that, with chronic disease shown 
as such in service (or within an applicable presumptive period 
under section 3.307) so as to permit a finding of service 
connection, subsequent manifestations of the same chronic disease 
at any later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, etc.), 
there is no requirement of an evidentiary showing of continuity.  
Continuity of symptomatology is required only where the condition 
noted during service (or in the presumptive period) is not, in 
fact, shown to be chronic or where the diagnosis of chronicity 
may be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of continuity 
after discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

In addition, service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d).

In order to establish service connection, the evidence must show: 
(1) the existence of a present disability; (2) inservice 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during the service."  
Shedden v. Principi, 381 F. 3d 1163, 1166-67 (Fed. Cir. 2004).  




There must be competent evidence of a current disability; proof 
as to incurrence or aggravation of a disease or injury in 
service, as provided by either lay or medical evidence, as the 
situation dictates; and competent evidence as to a nexus between 
the inservice injury or disease and the current disability.  
Cohen v. Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 
Vet. App. 465 (1994).

The Court has consistently held that, under the law cited above, 
"[a] determination of service connection requires a finding of 
the existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).  This principle has been repeatedly reaffirmed by the 
United States Court of Appeals for the Federal Circuit (Federal 
Circuit), which has stated, "a veteran seeking disability 
benefits must establish . . . the existence of a disability [and] 
a connection between the veteran's service and the disability."  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
Veteran prevailing in either event, or whether a preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To do so, 
the Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence that it finds to be 
persuasive or unpersuasive, and providing reasons for rejecting 
any evidence favorable to the appellant.  See Masors v. 
Derwinski, 2 Vet. App. 181 (1992).  

The Veteran claims that he incurred upper leg disabilities due to 
an injury to both legs when a pipe struck him during his active 
military service.  The service treatment records show that in 
October 1972, the Veteran was hit in the right leg by an iron 
bar, which hit him at the mid-thigh level.  There was no swelling 
or discoloration.  No impression or diagnosis was given nor was 
injury to the left leg noted.  The Veteran was placed on light 
duty for 24 hours.  His military separation examination of June 
1973 failed to report whether his lower or upper extremities 



were normal or abnormal.  The examiner did not summarize any 
defects from examination.

The Veteran can attest to factual matters of which he had first-
hand knowledge, e.g., experiencing pain in service, reporting to 
sick call, being placed on limited duty, and undergoing physical 
therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 
(2005).  The Veteran is also competent to report what comes to 
him through his sense; symptomatology which is observable and 
identifiable by lay people represented competent evidence, such 
as varicose veins which "may be diagnosed by their unique and 
readily identifiable features."  Barr v. Nicholson, 21 Vet. App. 
303 (2007); see also Layno v. Brown, 6 Vet. App. 465 (1994).  In 
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009), 
the Federal Circuit stated that under section 1154(a), lay 
evidence can be competent and sufficient to establish a diagnosis 
of a condition when: a layperson is competent to identify the 
medical condition; the layperson is reporting a contemporaneous 
medical diagnosis; or lay testimony describing symptoms at the 
time supports a later diagnosis by a medical professional.  See 
also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  

The Veteran is competent to report that he was hit in the thighs 
during service.  The service treatment records document, however, 
that only the right thigh was struck.  The Board finds that since 
there was an actual documentation of an injury during service, it 
is unlikely that the examiner would not have recorded additional 
injury to the left thigh, if an injury had occurred.  Thus, the 
Board accepts as credible that the Veteran was struck in the 
right thigh, but not the left thigh, during service.  And while 
the Veteran has stated that he was placed on crutches for three 
weeks, his service treatment records show that there was no 
swelling or discoloration of the right thigh and that he was only 
placed on light duty for 24 hours.  Thereafter, the service 
treatment records showed no further complaints or treatment of 
the right thigh.

Post-service medical evidence includes the Veteran's general 
complaints of leg pain, to include as reported to a private 
examiner in August 2002, in conjunction with a Social Security 
Administration evaluation.  

Although the Veteran is competent in certain situations to 
provide a diagnosis of a simple condition such as a broken leg or 
varicose veins, the Veteran is not competent to provide evidence 
as to more complex medical questions.  See Woehlaert v. 
Nicholson, 21 Vet. App. 456 (2007).  Therefore, in order to 
assess whether the Veteran has residual injury to the right 
thigh, the Board remanded this case in March 2005 for a VA 
examination.  

In December 2006, the Veteran was afforded this VA examination.  
At that time, the Veteran reported that he was building a boat 
and that a cheater bar slammed against his thighs.  He stated 
that he was on crutches for three weeks.  The examiner noted that 
he did not find any documents in the file stating this, but 
diagnosed him as having "bilateral thigh sprains" with regard 
to current disability.  The examiner provided an opinion that his 
current bilateral thigh pains were less likely than not related 
to the military as there was no documentation of inservice 
injuries.  

In June 2009 when the case was returned to the Board, the Board 
noted that the Veteran's service treatment records do in fact 
confirm that the Veteran was treated in October 1972 after being 
hit in the right leg at mid-thigh level.  Thus, the Board 
remanded this case for an addendum medical opinion.

In August 2009, the medical addendum was provided; however, the 
examiner stated that the "SMRS DO NOT SHOW ANY INJURIES OR 
TREATMENT FOR BILATER AL THIGH CONDITIONS".  The examiner further 
said that he did "NOT FIND ANY TREATMENT FOR RIGHT THIGH OR LEG 
INJURY IN 10-72".  Since the service treatment record do in fact 
document an injury to the right thigh, the Board again remanded 
this case in March 2010, for a new VA examination.  

In June 2010, this VA examination was conducted and the inservice 
injury was acknowledged.  Physical examination resulted in a 
diagnosis of mild loss of motion of the legs due to 
deconditioning; otherwise, the hip and thigh examinations were 
normal.  The examiner provided an opinion that it was unlikely 
that this diagnosis was due to an injury that occurred in 1972.  
The reason was because the condition is bilateral, symmetrical, 
and related to the Veteran's overall health and unrelated to any 
intrinsic joint disease.  The Veteran was found to be generally 
deconditioned and the findings were symmetrical.  

The Board attaches significant probative value to this VA medical 
opinion, as it is well reasoned, detailed, and consistent with 
other evidence of record, and included an access to the accurate 
background of the Veteran.  See Prejean v. West, 13 Vet. App. 
444, 448-9 (2000) (Factors for assessing the probative value of a 
medical opinion include the thoroughness and detail of the 
opinion).  The VA examiner's opinion was based on review of the 
Veteran's claims file, to include the in-service findings, and 
examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 
121, 124 (1991).  The VA examiner's opinion, rendered by a 
medical professional, is afforded significant probative weight.  
See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) (holding 
that the probative value of medical opinion evidence is based on 
the personal examination of the patient, the knowledge and skill 
in analyzing the data, and the medical conclusion reached); see 
also Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the 
probative value of a medical opinion comes from when it is 
factually accurate, fully articulated, and has sound reasoning 
for the conclusion.)

As noted, the Veteran's contentions regarding the an injury to 
the right thigh only are credible.  However, his current 
disability to both legs has been determined by the medical 
professional to be unrelated to the in-service injury.  The Board 
finds the VA examiner's opinion to be the most probative evidence 
of record on this point, for the reasons above.  Since the most 
probative evidence establishes that a disability of the bilateral 
thighs is not attributable to service, service connection is not 
warranted.  

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as required by 
law and VA regulations.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.  The preponderance is against the 
Veteran's claim, and it must be denied.


ORDER

Service connection for a bilateral thigh disability is denied.  


____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


